PRESS RELEASE Contact: Gary T. Jolliffe President and Chief Executive Officer MSB Financial Corp. (908) 647-4000 MSB Financial Corp. 1902 Long Hill Road Millington, New Jersey07946 FOR IMMEDIATE RELEASE Millington, New Jersey – November 9, 2010 - MSB Financial Corp. (NASDAQ:“MSBF”), the holding company of Millington Savings Bank, announced that its 2010 Annual Meeting of Stockholders was held yesterday, November 8, 2010.At the meeting, E. Haas Gallaway, Jr., W. Scott Gallaway and Michael A. Shriner were reelected as directors.Stockholders also ratified the appointment of ParenteBeard, LLC as the Company’s independent auditor for the fiscal year ending June 30, 2011
